 



AMENDED AND RESTATED
ALLEN & O’HARA DEVELOPMENT COMPANY, LLC
STUDENT HOUSING DEVELOPMENT
BONUS PROGRAM
EFFECTIVE DATE: JULY 2l, 2005
          WHEREAS, it is in the best interest of Allen & O’Hara Development
Company, LLC (the “Company”) to provide an incentive bonus program (“Program”)
for certain officers and employees of the Company (“Program Participants”)
engaged in the pursuit of student housing development projects in the highly
competitive student housing business; and
          WHEREAS, the purpose of the Program is to provide a meaningful
financial incentive (“Bonus”) to Program Participants to encourage the
successful development of Projects on time, within budget, and resulting in the
actual receipt of substantial development fees and, to the fullest extent
possible, new management contracts for the Company.
          NOW, THEREFORE, as of the Effective Date, the Company hereby
implements the Program subject to the following terns and conditions:
1.      The purpose of the Program is to provide a Bonus to Program Participants
to encourage the successful development of Projects on time, within budget, and
resulting in the actual receipt of substantial development fees and, to the
fullest extent possible, new management contracts for the Company in the highly
competitive student housing business. Projects for which a Bonus may be paid
under this Bonus Program are those Projects approved by the Executive Committee
of Education Realty Trust, Inc.
2.      The Program shall be administered by a commirtee consisting of Paul O.
Bower, Sole Director of the Sole Member of the Company, William W. Harris, III,
President of the Company, and Randall H. Brown, Secretary and Treasurer of the
Company (the “Program Committee”). All decisions, interpretations, and conflict
resolutions regarding the Program will be made by the Program Committee and are
final. The Sole Member of the Company shall have the sole discretion to appoint
or remove members of the Program Committee.
3.      The Program Participants are William W. Harris, III, Charles M. Harris,
Wallace L. Wilcox, Craig L. Cardwell, Thomas Trubiana and William Bugg. Program
Participants may be added or deleted from the Program at the sole determination
of the Program Committee.
4.      Bonuses may, but need not be, awarded by the Program Committee for each
Project. Bonuses shall be awarded to Program Participants in the sole discretion
of the Program Committee. The Program Committee shall determine which Program
Participants shall receive a bonus for each Project and shall determine the
percentage of the Bonus Pool to be awarded to each Program Participant so
selected. The Bonus Pool for each Project shall consist of an amount equal to
five percent (5%) of the Development Fee actually paid to and received by the
Company (or an entity owned by the Company) for a successfully negotiated,
financed and closed Project.

 



--------------------------------------------------------------------------------



 



For purposes of clarification, the total amount of all Bonuses payable to
Program Participants for a particular Project shall not exceed five percent (5%)
of the Development Fee received by the Company for that Project without regard
to how the bonus amounts may be allocated among the Program Participants for
that Project.
Bonuses will be carried as Development Fees are paid to and received by the
Company. Payment of earned Bonuses shall be made to Program Participants
following the end of the calendar quarter in which Development Fees from the
Project are received by the Company. Development Fees may be identified as
“Development Fees,” “Construction Management Fees” or some similar title, but in
no case shall reimbursed out-of-pocket expenses be included.
5.      Payment of the full amount of the Bonus is subject to successful
completion of the Project, on time, within budget, and with the Program
Participants’ continued involvement in the Project, all as determined by the
Program Committee. Failure to meet these conditions may result in an adjustment
to any amount due a Program Participant, from that or any other Project,
including elimination of all or a portion of any future Bonus.
6.      The calculation of the Bonus shall include a deduction for any payment
made directly or indirectly to third parties, such as, without limitation,
Project cost overruns or liquidated damages paid by the Company or an affiliate,
co-developer fees, finder’s fees, or third-party construction management fees,
for the rebate or return of previously received fees, or for other pursuit costs
that are not reimbursed by project financings, such as architects fees, advisory
and consulting fees, modeling costs, renderings, and the like. Any such
payments, or pursuit costs incurred for successful or unsuccessful efforts, may
be deducted from the Bonus pool prior to allocation among Program Participants,
at the sole discretion of the Program Committee. Any deferral of the Company’s
development fee will likewise defer payment of Bonus payments to the Program
Participants.
7.      The allocation of Bonuses among the Program Participants will be
recommended by William W. Harris, III, subject to the approval of the Program
Committee.
8.      All Projects under negotiation as of or following the Effective Date are
eligible for the Program if approved by the Executive Committee.
9.      In the event a Program Participant’s employment with the Company is
terminated, voluntarily or involuntarily, for any reason or no reason, no unpaid
Bonus, whether earned or unearned, shall be paid to such person and such person
shall no longer be a Program Participant. Furthermore, any Program Participant
no longer an employee of the Company shall have no right, claim or entitlement
to Bonus payments such person may assert is earned, deferred or accrued but
unpaid. The intent of this Program is that Bonus payments shall only be paid to
Program Participants actually employed by the Company at the time of the actual
payment of the Bonus regardless of when such Bonus payment may have been deemed
earned. Any Bonus not paid because of such termination may, in the discretion of
the Program Committee, (i) remain in the Bonus Pool for distribution at the
discretion of the Program Committee to one or more remaining Program
Participants or (ii) be returned to the Company.

 



--------------------------------------------------------------------------------



 



10.      The Program may not be altered or amended except in writing executed by
the Company. Program Participants shall not be entitled to rely upon any
representations, alterations or amendments to the Program not set forth in a
writing executed by the Company.
11.      The provisions of this Program shall be treated confidentially by
Program Participants and distribution of this Program shall be limited to the
Program Participants, members of the Company, officers and such employees of the
Company with a need to know the provisions of the Program in order to administer
the Program.
12.      This Program is not intended to create a contract of employment between
Program Participants and the Company. In addition, none of the provisions, terms
and conditions of the Program guarantee Program Participants continued or
permanent employment with the Company. In the absence of a written contract of
employment signed by the parties, the employment relationship between the
Company and Program Participants is “at-will” and thus may be terminated by
either the Company or a Program Participant. In the event that any statements
provided by any members, officers or representatives of the Company are
inconsistent with this paragraph, the provisions of this paragraph shall govern.
ALLEN & O’HARA DEVELOPMENT COMPANY, LLC
By: Allen & O’Hara Education Services, Inc., its sole member

         
By:
        
 
 
 
Pau. O. Bower, President      

 